DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
The argument that the velocity of the airflow of Iwata is different from the immediate claims is not persuasive as the velocity of the airflow is not claimed nor is there a structural requirement in the claims, and is intended use without structure and therefore carries no patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP 2007/127089 A) in view of Liao (US Patent, 6,884,033 B2) and Higashida (JP 2006/097502A).

Regarding claim 1,
Iwata et al. discloses a centrifugal blower (3) to be accommodated in a housing (Fig. 11), the housing having an air inlet (23), the centrifugal blower comprising: a casing (1 scroll casing, 12 side wall, 11 side wall, Fig. 8), a centrifugal fan (3) disposed in the casing, wherein the casing has an outlet (6) formed in a radial direction perpendicular to a rotation axis of the centrifugal fan (Fig. 11), the casing has a first wall (11) facing the centrifugal fan, the first wall has an opening (5) for taking in air ([0041]), the opening being formed in a portion of the first wall (Fig. 8), the portion being crossed by the rotational axis of the centrifugal fan (Fig. 8 shows the rotational axis of the fan and it intersects with the first wall), the first wall has a side wall and a bell mouth (2) surrounding the opening (Fig. 8, Fig. 11), the bell mouth has a first region ([0053] gives a maximum height portion 1b towards the inflow direction which is towards the rear of this centrifugal fan unit) and a second region(which is the not maximum height is disposed towards the tongue region of the casing), the first region is disposed closer to the air inlet than the second region and the second region is disposed farther from the air inlet that the first region is from the air inlet, the second region being portioned adjacent to a tongue (see annotated image 1 below) located forward of the outlet in a direction of rotation of the centrifugal fan in the direction of rotation, the bell mouth comprises in each of the first region and the second region, and end defining an outer perimeter of the opening (see annotated image 1 below), a surface which is curved and extends from the end to be away from the centrifugal fan (see annotated image 1 below), a curvature of the surface of the first region in a cross section of the first region the rotational axis is smaller than a curvature of the surface of the second region in a cross section of the second region that includes the rotational axis (The amount of the rate of change of the second region, which goes from perpendicular to the axis of rotation to parallel to the axis in a short distance, is higher than the rate of change of the first region, which goes from perpendicular to the axis of rotation to parallel to the axis in a longer distance).


    PNG
    media_image1.png
    689
    993
    media_image1.png
    Greyscale


However, Iwata et al. does not teach or suggest, a distance from the rotation axis of the centrifugal fan to the end in the first region is greater that a distance from the rotation axis to the end in the second region; or the side wall and the bell mouth are connected to form a step portion in a region including the first region and the second region.

Liao teaches a volute shaped inlet region disposed on a centrifugal fan (Fig. 3; Col. 2 lines 61-end discuss that inclusion of a volute shaped inlet can increase the set-up air current by increasing a pressure difference between the inlet and outlet, which in turn increases the efficiency of the fan, and reduces noise), with the region that has the end of the volute at a closer distance to axis of rotation is near the tongue region (see annotated image 2 below), and a distance from the rotational axis of the centrifugal fan to the end of the first region is greater than a distance from the rotational axis to the end in the second region (see annotated image 2 below).

    PNG
    media_image2.png
    600
    568
    media_image2.png
    Greyscale


Higashida teaches the side wall and the bell mouth are connected to form a step portion (61) in a region including the first region and the second region so that the suction distribution at the scroll ports can be improved, improving the blowing performance of the blower, reduce noise, and improve ventilation performance [0037].

Regarding claim 7, Iwata et al. discloses, an air conditioner [0001] comprising: a housing (Fig. 11) having a first side surface (the side of the housing having the outlet 24) and a second side surface (the side of the housing has the inlet 23) opposite to the first side surface (Fig. 11); a heat exchanger (22) disposed in the housing (Fig. 11); and a centrifugal blower which is disposed in the housing, wherein the housing has an air outlet formed in the first side surface (24), the housing has an air inlet formed in the second side surface (23), in the housing the heat exchanger (22) is disposed closer to the air outlet than the centrifugal blower is to the air outlet (Fig. 11 shows the serial relationship of inlet, blower, heat exchanger, and then outlet), the first wall of the centrifugal blower is disposed to extend from the air inlet to the air outlet (Fig. 8 and Fig. 11 show that the casing, and first wall 11, of the blower extends from the inlet to the air outlet), and the first region of the centrifugal blower is disposed closer to the air inlet than the second region is to the air inlet (Fig. 11).
However, Iwata et al. does not teach or suggest, a distance from the rotation axis of the centrifugal fan to the end in the first region is greater that a distance from the rotation axis to the end in the second region
Liao teaches a volute shaped inlet region disposed on a centrifugal fan (Fig. 3; Col. 2 lines 61-end discuss that inclusion of a volute shaped inlet can increase the set-up air current by increasing a pressure difference between the inlet and outlet, which in turn increases the efficiency of the fan, and reduces noise), with the region that has the end of the volute at a closer distance to axis of rotation is near the tongue region (see annotated image 2 above), and a distance from the rotational axis of the centrifugal fan to the end of the first region is greater than a distance from the rotational axis to the end in the second region (see annotated image 2 above).

Regarding claim 8, the combination of Iwata et al., Liao, and Higashida disclose all of claim 1 as above, including: A refrigeration cycle apparatus (Iwata et al., [0001]) comprising a centrifugal blower according to claim 1.

Regarding claim 9, the combination of Iwata et al., Liao, and Higashida disclose all of claim 1 as above, wherein the second region is a part of the bell mouth that is closer to the outlet of the casing than any part of the bell mouth (Iwata et al.. Fig. 11 the second region of the bell mouth as closer to the outlet of the casing than any other part).

Regarding claim 11, the combination of Iwata et al., Liao, and Higashida teach all of claim 1 as above, wherein the step portion in the first region has a greater size (Higashida, 61a) than the step portion in the second region

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al., Liao, and Higashida; in further view of Kinsworthy (US Patent 3,407,995).

The combination of Iwata et al., Liao, and Higashida disclose all of claim 1 as above.
However, Iwata et al., Liao, and Higashida do not teach or suggest where, the casing has a second wall facing the first wall with the centrifugal fan therebetween in a direction of the rotation axis, the first wall has in a radial direction of the rotation axis a first outer peripheral portion connected to the first region, and a second outer peripheral portion connected to the second region, and in a direction extending along the rotation axis, a distance between the first outer peripheral portion and the second wall is greater than a distance between the second outer peripheral portion and the second wall. Nor do Iwata et al., Liao, and Higashida teach, wherein in the casing, a space between an inner surface of the casing located outside the centrifugal fan in the radial direction and the centrifugal fan is an air duct, and a sectional area of the air duct in a cross section including the rotational axis increases from the tongue toward forward in the direction of rotation.
Kinsworthy teaches a case for a blower assembly, the casing has a second wall (11) facing the first wall (25) with the centrifugal fan therebetween in a direction of the rotation axis (16), the first wall has in a radial direction of the rotational axis, a first outer peripheral portion connected to the first region (see annotated image 3 below), and a second outer peripheral portion connected to the second region (see annotated image 3 below), and in a direction extending along the rotation axis (see annotated image 3 below), a distance between the first outer peripheral portion (See Distance 1 annotated image 3 below) and the second wall is greater than a distance between the second outer peripheral portion and the second wall (see Distance 2 in annotated image 3 below). Kinsworthy also teaches, wherein in the casing, a space between an inner surface of the casing located outside the centrifugal fan in the radial direction and the centrifugal fan in an air duct (35, 36), and a sectional area of the air duct (Xa) in a cross section including the rotational axis increases from the tongue towards forward in the direction of rotation (Fig. 2 shows the cross sectional area of the duct increasing around the volute of the fan casing), and at least a part of at least one of the first outer peripheral portion and the second wall is formed such that a distance between the first outer peripheral portion and the second wall gradually becomes smaller as apart from the rotational axis in a direction extending along the rotational axis (Fig. 2 shows the distance between the peripheral portion and the second wall decreasing along the rotational axis in the direction of the outlet).


    PNG
    media_image3.png
    648
    945
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined references of Iwata et al., Liao, and Higashida to have this central raised portion on the fan casing as taught by Kinsworthy, as both Iwata et al. and Kinsworthy disclose double inlet centrifugal blower wheels, and one of ordinary skill would appreciate that "In operation, the air is thrown centrifugally from the blower wheel and is forced into the raised portion where the side walls thereof prohibit the air from flowing outwardly towards the ends of the blower wheel where it would renter the blow wheel. The raised portion thus receives the very high pressure air and gradually expands it around the blower wheel without letting it create the vortexes described above. At the same time, the air is being propelled outwardly from the blower wheel adjacent the ends thereof is expanded in a convention manner by the outer portions of the back wall and is gradually blended into the air within the raised portion. As a result, there is substantial constant pressure within the housing and this is illustrated in the graph of Fig. 6" (Kinsworthy Col. 3, Lines 31-46).

Regarding claim 2, the combination of Iwata et al., Liao, and Higashida in view of Kinsworthy teach all of claim 1 as above, wherein the casing has a second wall (Kinsworthy, 11) facing the first wall (Kinsworthy, 25) with the centrifugal fan therebetween in a direction of the rotation axis (Kinsworthy, 16), the first wall has in a radial direction of the rotational axis, a first outer peripheral portion connected to the first region (see annotated image 3 above), and a second outer peripheral portion connected to the second region (see annotated image 3 above), and in a direction extending along the rotation axis (see annotated image 3 above), a distance between the first outer peripheral portion (See Distance 1 annotated image 3 above) and the second wall is greater than a distance between the second outer peripheral portion and the second wall (see Distance 2 in annotated image 3 above).

Regarding claim 3, the combination of Iwata et al., Liao, and Higashida in view of Kinsworthy teach all of claim 1 as above, wherein in the casing, a space between an inner surface of the casing located outside the centrifugal fan in the radial direction and the centrifugal fan in an air duct (Kinsworthy; 35, 36), and a sectional area of the air duct (Kinsworthy, Xa) in a cross section including the rotational axis increases from the tongue in the direction of rotation (Kinsworthy, Fig. 2 shows the cross sectional area of the duct increasing around the volute of the fan casing).

Regarding claim 4, the combination of Iwata et al., Liao, and Higashida in view of Kinsworthy teach all of claim 1 as above, wherein the casing has a second wall facing the first wall with the centrifugal an therebetween in a direction of the rotational axis (Kinsworthy, see annotated image 3 above), the first wall has in a radial direction of the rotational axis a first outer peripheral portion connected to the first region (Kinsworthy, see annotated image 3 above), and a second outer peripheral portion connected to the second region (Kinsworthy, see annotated image 3 above), and at least part of at least one of the first outer peripheral portion and the second wall is formed such that a distance between the first outer peripheral portion and the second wall becomes gradually smaller in a direction extending along the rotation axis (Kinsworthy, Fig. 2 shows the distance between the peripheral portion and the second wall decreasing along the rotational axis in the direction of the outlet).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al., Liao, and Higashida; in further view of Nagae et al. (JP 2012/211574 A).

Iwata et al., Liao, and Higashida teach all of claim 1 as above.
However, Iwata et al., Liao, and Higashida do not teach or suggest wherein the surface of the first region of the bell mouth has a plurality of first front portions each having a first curvature and a plurality of second front portions each having a curvature different from the first curvature, and the plurality of first front portions and the plurality of second front portions are arranged along an outer perimeter of the opening.
Nagae et al. teaches a bell mouth of a centrifugal fan wherein the surface of the first region of the bell mouth has a plurality of first front end portions (27, Fig. 6) each having a first curvature, and a plurality of second front portions each having a curvature different from the first curvature (25, Fig. 6), and the plurality of first front portions and the plurality of second front portions are arranged alternatively along an outer perimeter of the opening (Fig. 4, Fig. 5, and Fig. 6) to increase efficiency of the fan and reduce noise ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inlet and bell mouth as taught by Iwata et al., Liao, and Higashida to have the wall portions (27) of Nagae et al. on the interior portion of the bell mouth, as all references are centrifugal fan arrangements and in the same field of endeavor, and one of ordinary skill would appreciate that "In this configuration, since the bell mouth has a plurality of wall portions, the wall portion serves as a resistance to the leak flow, and the amount of the leak flow can be reduced. Moreover, since the direction of the leak flow can be brought closer to the direction of the main stream, it is possible to suppress the main stream from being disturbed when the leak flow merges with the main stream. As a result, it is possible to suppress a decrease in fan efficiency. In addition, a noise reduction effect can be expected." (Nagae et al. [0012]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al., Liao, and Higashida; in further view of Sanders et al. (US Patent 3,033,307 A).

Iwata et al., Liao, and Higashida teach all of claim 1 as above.
However, Iwata et al., Liao, and Higashida do not teach or suggest, wherein the surface of the first region of the bell mouth has a plurality of recesses.
Sanders et al. teaches a noise attenuating apparatus in a fluid medium with a plurality of recesses (14) with a fiber glass backer (16) around the surface of a bell mouth (Fig. 1) to attenuate noise in the inlet fluid stream with either an absorbent material or resonant chambers (Col. 3, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bell mouth inlet of Iwata et al., Liao, and Higashida with the plurality of recesses of Sanders et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that,

"For subjecting the noise carrying medium passing through passageway 15 to the acoustic treatment provided by the splitter interiors, the contoured surfaces 12 and 13 are perforated as by holes 14, so that acoustic energy is coupled to the absorbent material or resonant chambers to provide attenuation." (Col. 3, lines 25-30).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./               Examiner, Art Unit 3745                                                                                                                                                                                         
/JUSTIN D SEABE/               Primary Examiner, Art Unit 3745